DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/909,925 filed on 6/23/2020.
Currently, claims 1-20 are pending and examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clutch, a passive biasing member, a selectively releasable magnetic actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claim 8, line 2; a phrase “each have” should be read -- each has --.  Appropriate correction is required.
Claim 9, lines 1-2; a phrase “wherein the overhead operator wherein the overhead door operator” is redundant. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line “the first and second component” does not have a proper antecedent basis, unless the Applicant meant “the first and second components”? Correction is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. 
Re claim 1, lines 12, 13; a conditional phrase “when” is confusing and indefinite because the language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 
Re claim 1, line 15; a citation “the axial direction” does not have a proper antecedent basis. Correction is required. 
Re claim 3, line 2; a citation “the event” does not have a proper antecedent basis. Correction is required. 
Re claim 10, lines 5, 15, 17; a conditional phrase “when” is confusing and indefinite because the language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claims 11-13 depending upon the rejected claim 10 are also rejected. 
Re claim 10, line 14; a conditional phrase “if” is confusing and indefinite whether the following limitations after “if” ever happened? Clarification is required. 
Re claim 12, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Claim 19 having the same issues as mentioned is also rejected. 
Re claim 14, lines 13-14; a citation “the other component” does not have a proper antecedent basis. Correction is required. Claims 15-20 depending upon the rejected claim 14 are also rejected.
Re claim 10, line 14; a conditional phrase “if” is confusing and indefinite whether the following limitations after “if” ever happened? Clarification is required. 
Re claim 19, line 2; a phrase “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2020/0018110 to Lindley et al. (‘Lindley’).
Re claim 1: Lindley discloses a shaft-mounted overhead door operator 100, comprising: a motor 130; a torque transfer component 162/164 coupled to the motor 130 and configured to receive power from the motor 130 and transfer the power to a shaft 112 of an overhead door 20; a clutch 150 comprising: a first component 152 coupled to the torque transfer component 164; a second component 154 coupled to the shaft 112 (Figs. 3-4); a passive biasing member (no labeled but shown in Fig. 9 between 152/154) configured to urge the first component 152 away from the second component 154 in an axial direction generally parallel to the shaft 112; and a spring 116 of counterbalance 110 serves as a selectively releasable magnetic actuator configured to urge the first component toward the second component, wherein the first and second component, when urged together by the selectively releasable magnetic actuator interface to cause the first and second components to rotate together, wherein when the selectively releasable magnetic actuator is released, the passive biasing member causes the first and second components to move away from one another in the axial direction thereby releasing the shaft 112 from the torque transfer component thereby allowing the first and second components to rotate relative to one another; and a controller 170 configured to issue commands to the motor 130 and to receive communication from an external remote control to operate the motor 130 in a forward direction, a rearward direction, to stop the motor, and to release the selectively releasable magnetic actuator (Figs. 1-9).
Re claim 2: wherein the motor 130 inherently has a rotational speed that is at least four times a speed of rotation of the shaft 112, and wherein the torque transfer component comprises gears 162/164 that step down the speed of the motor 130 to achieve a desired speed for the overhead door.
Re claim 5: wherein the torque transfer component comprises a series of interlocking gears 169/122 (Fig. 3).
Re claim 6: wherein the torque transfer component comprises a gear 162 that is integral with the first component of the clutch 150.
Re claim 7: wherein the passive biasing member comprises a helical spring 116 positioned around the shaft 112.
Re claim 8: wherein the first 162 and second 164 components each have a friction-based, flat locking surface, wherein a sufficient torque causes the first and second components to slip relative to one another to allow relative rotation between the first and second components (Fig. 3).
Re claim 9: wherein the overhead operator 100 has a width no greater than three times a diameter of the shaft 112 and a height no greater than four times the diameter of the shaft 112 (see Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2020/0018110 to Lindley.
Re claims 3-4: Lindley discloses basic structures for the claimed invention as stated above but does not disclose expressly a battery configured to provide power to the motor in the event of power failure to the motor; and wherein the controller can direct the battery to direct power to the selectively releasable magnetic actuator upon a command from the external remote control. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Lindley a battery for backing up the motor in the event the power was out. 
	Allowable Subject Matter
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale